Appeal from a decision of the Workmen’s Compensation Board, filed August 18, 1971, which allowed a claim for death benefits. The decedent was the principal in the appellant corporation and also in 149-142 West Broadway Corporation, appellant corporation’s landlord. He became involved in a prolonged period of discussion and negotiation with the city over a vault tax assessed against 149-142 West Broadway Corporation and paid by appellant. During an emotional discussion of the tax problem with his brother, he died from cardiac failure. There is substantial evidence to support the board’s finding that the problems over the vault tax arose out of and during the course of decedent’s employment with appellant and that the emotional strain and anxiety from dealing with the tax problems caused decedent’s death. (Matter of Klimas v. Trans Caribbean Airways, 10 N Y 2d 209; Matter of Quill v. Transport Workers Union, 35 A D 2d 860, mot. for lv. to app. den. 28 N Y 2d 482.) Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Sweeney, Simons and Reynolds, JJ., concur.